John M. Kellogg, P. J. (dissenting):
I do not favor throwing a party out of court upon the ground that his remedy is by action rather than by a special proceeding, when all parties are present and the court has full jurisdiction to grant the relief sought. We take pride in the legal system which abolishes forms and treats every matter presented to the court as one of substance and not of form. The Trial *564and Special Terms of the Supreme Court may exercise all the original legal and equity powers vested in the Supreme Court. (Waldo v. Schmidt, 200 N. Y. 199, 202.) The Special Term had the power to grant the relief sought, and every one who could properly be a party to an action was before the court. If the plaintiff is compelled to resort to an action, with its necessary delays, he is practically without remedy, as it is very doubtful whether a decision could be had within the year. In such matters of local administration time is of importance, and the speedy remedy by petition at Special Term should not be denied.
In Matter of Farley (158 App. Div. 840) it was held that section 13 of the Liquor Tax Law contemplated but one resubmission. But it had no reference to the general equity power of the Trial or Special Terms of the Supreme Court. I favor an affirmance.
Order reversed and motion denied, with costs.